Citation Nr: 0948834	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  09-18 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a service-connected low back disability during the period 
prior to April 7, 2008.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from April 1998 to August 
2005.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 decision by the RO in Portland, 
Oregon, that granted service connection and a 10 percent 
rating for chronic lumbosacral strain, effective August 23, 
2005.  The Veteran appealed for a higher rating.  In a May 
2008 rating decision, the RO granted a 40 percent rating for 
the service-connected low back disability, effective April 7, 
2008.  A statement of the case was issued in August 2008, as 
to the issue of entitlement to a higher rating for the 
service-connected low back disability.  The Board construes 
an August 2008 letter from the Veteran as a substantive 
appeal as to the issue of entitlement to a higher initial 
rating for the service-connected chronic lumbosacral strain, 
during the period prior to April 7, 2008.

In his August 2008 letter, the Veteran withdrew his appeal 
for a rating higher than 40 percent from April 7, 2008, but 
continued to assert that a rating higher than 10 percent was 
warranted during the period prior to April 7, 2008.  Hence, 
the issue on appeal has been recharacterized as listed on the 
first page of this decision, and the Board finds that the 
Veteran has properly withdrawn his appeal as to a rating 
higher than 40 percent from April 7, 2008.  See 38 C.F.R. § 
20.204 (an appeal may be withdrawn at any time before the 
Board promulgates a decision).


FINDINGS OF FACT

During the period prior to April 7, 2008, the Veteran's 
chronic lumbosacral strain was manifested by some painful 
limitation of motion and complaints of weakness.  There was 
no evidence of limitation of forward flexion of the 
thoracolumbar spine to 60 degrees or less, limitation of the 
combined range of motion of the thoracolumbar spine to 120 
degrees or less or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour.
 

CONCLUSION OF LAW

During the period prior to April 7, 2008, the criteria for a 
rating in excess of 10 percent for chronic lumbosacral strain 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.71a, 
4.1-4.10, 4.71a, Diagnostic Code 5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 
2009).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in September 2005, as to the issue of service 
connection for a low back disability.

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.

Moreover, in letters dated in May 2006 and June 2008, the RO 
provided the Veteran with additional notice as to the rating 
criteria and effective date provisions that are pertinent to 
his claim for a higher rating.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, and obtained medical opinions as to 
the etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and 
the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Evaluation of a service connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Functional 
loss may be due to the absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures.  It may also be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40.  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling, and pain on movement.  38 C.F.R. § 
4.45.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).

Disabilities of the spine are rated under the general rating 
formula for diseases and injuries of the spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the formula for rating intervertebral disc syndrome based on 
incapacitating episodes).  Ratings under the general rating 
formula for diseases and injuries of the spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243.

Analysis

The Veteran essentially contends that his service-connected 
low back disability should be rated as 40 percent disabling 
during the period prior to April 7, 2008.

As noted above, the RO has rated the Veteran's service-
connected low back disability as 10 percent disabling prior 
to April 7, 2008 (the date of a VA spine examination), and 40 
percent disabling since that date.  The only issue currently 
on appeal is entitlement to a higher initial rating in excess 
of 10 percent during the period prior to April 7, 2008.

Most recently, a May 2008 rating decision confirmed and 
continued a 10 percent rating for the Veteran's chronic 
lumbosacral strain during the period prior to April 7, 2008, 
under 38 C.F.R. § 4.71a, Diagnostic Code 5237 (lumbosacral 
strain).

Under the general rating formula for diseases and injuries of 
the spine, a 10 percent rating is warranted where the 
evidence reveals forward flexion of the thoracolumbar spine 
greater than 60 degrees, but not greater than 85 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235; or, there 
is muscle spasm, guarding; or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  Id.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235-43, Note (2).

Under the general spine rating formula, the Veteran will only 
be entitled to an increased 20 percent rating for his 
service-connected chronic lumbosacral strain if it is 
manifested by forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, if 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees, or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 
5237.  A 40 percent rating will be assigned if forward 
flexion of the thoracolumbar spine is 30 degrees or less or 
there is favorable ankylosis of the entire thoracolumbar 
spine.  (Ankylosis is defined as immobility and consolidation 
of a joint due to disease, injury, or surgical procedure.  
Lewis v. Derwinski, 3 Vet. App. 259 (1992).)

With the above rating criteria in mind, the Board notes that 
the March 2006 VA spine examiner indicated that forward 
flexion of the thoracolumbar spine was 80 degrees taking into 
account the Veteran's pain.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, supra.   The examiner noted that there was pain at 
terminal flexion (i.e., at 80 degrees).  Additional range of 
motion testing was as follows:  extension to 30 degrees, 
right and left lateral flexion to 30 degrees, and right and 
left lateral rotation of 45 degrees.  During range of motion 
testing, the Veteran had pain at terminal flexion, terminal 
extension and right and left lateral flexion.

At the March 2006 VA examination, the Veteran complained of 
low back pain with weakness when the pain was worse.  He 
denied any loss of motion, numbness or radiation of the pain 
down his extremities.  He said that he had flare-ups two 
times per week, at which time the primary symptom was pain.  
He said he was able to perform his regular duties as a 
grounds crewman, but he sometimes had to take Motrin for 
pain.  He said it was often difficult to drive the tractor at 
work when he had a flare-up.  He said that over the past year 
he had no days in which he was incapacitated.

On examination, the Veteran walked with a normal gait, and an 
examination of the thoracolumbar spine showed no focal muscle 
spasm or tenderness.  The examiner opined that with 
repetitive activity the Veteran was likely to have a flare-up 
that would include an increase of pain and weakness, where 
pain was the primary symptom, but with no significant loss of 
motion.  The examiner opined that the Veteran's lumbosacral 
spine strain did not inhibit him from doing his job as a 
grounds crewman at a golf course.  He noted that a December 
2004 X-ray study of the spine showed no arthritic changes and 
a normal spine.  A June 2005 X-ray study showed a normal 
spine.

Although the Veteran contends that the March 2006 VA 
examination does not properly consider any additional 
functional loss due to low back pain, a review of the 
examination report reflects that his pain on motion was noted 
and considered. The Board finds that the March 2006 
examination was adequate and the examiner noted the range of 
motion and specifically commented on the effect of repetitive 
activity on the range of motion.

The claims file does not reflect that the Veteran received 
ongoing treatment for the service-connected low back 
disability during the period from service separation and 
prior to April 7, 2008, and there is no medical evidence on 
file demonstrating that his service-connected chronic 
lumbosacral strain was manifested by symptoms which would 
warrant a higher 20 percent rating under Diagnostic Code 5237 
during the period prior to April 7, 2008.

Another VA spine examination was performed on April 7, 2008, 
at which time forward flexion of the thoracolumbar spine was 
significantly worse, and limited to 35 degrees, with an 
additional 20 degrees of limitation during a flare-up of 
pain.  As noted, the RO granted a higher 40 percent rating 
under Diagnostic Code 5237 effective on the date of this 
examination.

Given the evidence of record, the Board finds that there is 
no support for an initial disability rating in excess of 10 
percent for the Veteran's service-connected chronic 
lumbosacral strain under Diagnostic Code 5237, during the 
period prior to April 7, 2008.  Regarding the March 2006 
examination, the chronic lumbosacral strain does not warrant 
an increase in rating based on limitation of motion, and 
there is no noted ankylosis.  Specifically, forward flexion 
has not been shown to be greater than 30 degrees but not 
greater than 60 degrees.  The combined range of motion of the 
thoracolumbar spine on examination in March 2006 was 260 
degrees.  In addition, the examination report shows that the 
Veteran does not have muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour.  In 
this regard, the Board notes that in-service physical therapy 
treatment notes dated in 2005 reflect muscle spasm, but do 
not show that they resulted in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  Thus, based on the aforementioned 
evidence, the Board finds that the Veteran has not met the 
schedular requirements for an initial 20 percent disability 
evaluation under Diagnostic Code 5237.  Furthermore, the 
Veteran has not been diagnosed with degenerative disc 
disease, therefore a discussion of an initial evaluation 
rating increase under Diagnostic Code 5243 (pertaining to 
intervertebral disc syndrome) is not necessary.

Although the Veteran has shown pain on extremes of range of 
motion, the Board finds that the effects of pain reasonably 
shown to be due to the Veteran's service-connected chronic 
lumbosacral strain are, however, already contemplated by the 
assigned rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  
Moreover, there is no objective evidence of further 
dysfunction in the form of atrophy, fatigability, weakness, 
or incoordination.  The VA examiner specifically commented 
that there was no significant additional loss of motion after 
repetitive motion testing.  Thus, based upon the evidence of 
record, there is no indication that pain due to the Veteran's 
back disability causes functional loss greater than that 
contemplated by the 10 percent evaluation assigned effective 
August 23, 2005.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.


Consequently, because even taking into account the Veteran's 
complaints of pain the range of motion of the thoracolumbar 
spine is not limited to 60 degrees or less, limitation of the 
combined range of motion of the thoracolumbar spine to 120 
degrees or less or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour, the 
Board finds that a rating in excess of 20 percent is not 
warranted for his service-connected chronic lumbosacral 
strain.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  This is 
true throughout the rating period prior to April 7, 2008.  
Fenderson, supra.

Therefore, the Board finds that the preponderance of the 
evidence is against the claim, and the appeal must therefore 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board finds that the record does not establish 
that the rating criteria are inadequate for rating the 
Veteran's chronic lumbosacral strain.  The Veteran's 
disability is manifested by pain and limitation of motion.  
The rating criteria contemplate these impairments; hence, 
referral for consideration of an extraschedular rating is not 
warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

An initial rating in excess of 10 percent for service-
connected chronic lumbosacral strain during the period prior 
to April 7, 2008 is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


